Citation Nr: 1032834	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for residuals of VA treatment for adenoma carcinoma of the 
colon secondary to radiotherapy for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service from 
July 1948 to July 1952 and from March to September 1953.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2005 by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran requested a video-conference hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in January 2008.  The Veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.  The Veteran also submitted evidence in 
support of his claim following the hearing with a waiver of RO 
jurisdiction.

The Veteran's claim was previously before the Board in April 2008 
and was remanded at that time for additional evidentiary 
development, to include obtaining VA and private treatment 
records.  As discussed in greater detail below, the Board finds 
that there has been substantial compliance with the April 2008 
remand order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The competent evidence of record does not show that Veteran has 
additional disability associated with residuals of treatment for 
adenoma carcinoma of the colon secondary to radiotherapy for 
prostate cancer that was caused by carelessness, negligence, lack 
of skill, errors in judgment, similar instances of fault on the 
part of VA, or that which was caused by an unforeseen event.




CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 for additional disability associated with residuals of 
treatment for adenoma carcinoma of the colon secondary to 
radiotherapy for prostate cancer, as caused by VA surgical or 
other treatment, have not been met.  38 U.S.C.A. §§ 1151 (West 
2002); 38 C.F.R. §§ 3.361, 17.32 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case seeks compensation pursuant to 38 
U.S.C.A. § 1151 (West 2002) for additional disability as a result 
of negligence on the part of VA medical personnel.  See also, 38 
C.F.R. § 3.361 (2009).  More specifically, the Veteran maintains 
that he sustained "burns in my colon" while receiving radiation 
therapy treatment at a VA medical facility for prostate cancer.  
See November 2006 notice of disagreement (NOD), August 2007 VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case), Veteran's November 2006 statement, and January 2008 
hearing testimony.  

The Veteran attributed this injury to being improperly "lined up 
. . . on a machine that shoot[s] the radiation to me."  Hearing 
Transcript, p. 10.  He also blamed unnamed medical students for 
this claimed error.  See November 2006 statement.  According to 
the Veteran's VA Form 646, the date of the injury was identified 
as September 17, 2002.

Determining 38 U.S.C.A. § 1151 Eligibility

Pursuant to 38 U.S.C.A. § 1151, compensation is awarded, under 
certain circumstances, for a qualifying additional disability in 
the same manner as if such additional disability is service-
connected.  38 U.S.C.A. § 1151.  

First, the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran by VA, 
and the proximate cause of the disability must be attributable to 
(a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (b) an event that was not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the Veteran's additional 
disability or death, it must be shown that the hospital care or 
medical or surgical treatment caused the Veteran's additional 
disability or death; and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider; 
or (ii) VA furnished the hospital care or medical or surgical 
treatment without the Veteran's informed consent.  See 38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 
3.361(d)(2).

Under 38 C.F.R. § 17.32(b), except as otherwise provided, all 
patient care furnished under title 38 U.S.C.A. shall be carried 
out only with the full and informed consent of the patient or, in 
appropriate cases, a representative thereof.  In order to give 
informed consent, the patient must have decision-making capacity 
and be able to communicate decisions concerning health care.

Under 38 C.F.R. § 17.32(c), informed consent is the freely given 
consent that follows a careful explanation by the practitioner to 
the patient or the patient's surrogate of the proposed diagnostic 
or therapeutic procedure or course of treatment.  The 
practitioner, who has primary responsibility for the patient or 
who will perform the particular procedure or provide the 
treatment, must explain in language understandable to the patient 
or surrogate the nature of a proposed procedure or treatment; the 
expected benefits; reasonably foreseeable associated risks, 
complications or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  The 
patient or surrogate must be given the opportunity to ask 
questions, to indicate comprehension of the information provided, 
and to grant permission freely without coercion.  The 
practitioner must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate may 
withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), the informed consent process must be 
appropriately documented in the medical record.  In addition, 
signature consent is required for all diagnostic and therapeutic 
treatments or procedures that require the use of sedation, 
anesthesia or narcotic analgesia; are considered to produce 
significant discomfort to the patient; have a significant risk of 
complication or morbidity; require injections of any substance 
into a joint space or body cavity; or involve testing for Human 
Immunodeficiency Virus (HIV).

Second, there must be evidence of additional disability, as shown 
by comparing the Veteran's condition before and after the VA 
medical care in question.  38 C.F.R. § 3.361(b).  In determining 
whether disability resulted from disease or injury or aggravation 
of an existing disease or injury suffered as a result of VA care, 
the evidence must show actual causation rather than coincidental 
occurrence.  38 C.F.R. § 3.361(c)(1).  Finally, the disability 
must not be the result of willful misconduct.  38 U.S.C.A. § 
1151(a); 38 C.F.R. § 3.301(c)(3).

Factual Background and Analysis

The Veteran filed his claim for 38 U.S.C.A. § 1151 compensation 
in July 2005.  A review of pertinent medical evidence revealed 
that the Veteran underwent a transrectal ultrasound biopsy of the 
prostate at a VA medical facility in October 2000.  A consent 
form signed by the Veteran for this procedure is associated with 
the claims file.  The Veteran was advised at that time of the 
procedure itself, along with the indications, risks, benefits, 
alternatives, and other options regarding this course of 
treatment.  It was noted on the consent form that the Veteran was 
alert and possessed decision-making capacity.  The Veteran 
indicated that he consented freely to the radiation therapy 
without fraud, duress, or coercion.  He was also afforded the 
opportunity to ask any questions.  The results of this procedure 
were interpreted to show normal prostate tissue.  

The Veteran sought private care from C. Couch, M.D. in January 
2002 after having elevated prostate specific antigen (PSA) 
results.  The Veteran underwent a prostate biopsy, the results of 
which showed evidence of andenocarcinoma of the prostate.  See 
February 2002 radiology report.  The Veteran returned to Dr. 
Couch for additional treatment in March 2002.  At that time, Dr. 
Couch discussed with the Veteran various treatment options and 
the Veteran expressed interest in radiation therapy.  He was 
counseled about the risks associated with this course of 
treatment and prescribed Zoladex and Casodex.

The Veteran presented to a VA medical facility in August 2002 for 
treatment of prostate cancer.  In September 2002, the Veteran 
provided a signed consent form in which he authorized the use of 
radiation therapy to treat his prostate cancer.  The Veteran was 
advised at that time of the procedure itself, along with the 
indications, risks, benefits, alternatives, and other options 
regarding this course of treatment.  It was noted on the consent 
form that the Veteran was alert and possessed decision-making 
capacity.  The Veteran indicated that he consented freely to the 
radiation therapy without fraud, duress, or coercion.  He was 
also afforded the opportunity to ask any questions. 

He subsequently received radiation therapy treatments to his 
prostate/periprostatic area beginning in September 2002.  The 
Veteran indicated in an initial radiation oncology assessment 
dated that same month that he experienced "hot flashes" while 
sleeping.  He denied being in pain and stated that he was able to 
perform activities of daily living (ADLs).  

A radiation oncology treatment summary dated November 2002 
indicated that the Veteran underwent 35 "fractions" during a 
61-day period.  The examiner noted that the Veteran "tolerated 
the treatment well" except for "minor side effects" which 
required symptomatic treatment.  It was also noted that while the 
Veteran was scheduled for a colonoscopy in December 2002, he was 
advised to wait for approximately six months before having the 
procedure done because it was "too soon" to perform it given 
his recent completion of radiation therapy.  

The Veteran returned to a VA medical facility in January 2003 for 
a routine follow-up appointment.  The Veteran was described as 
"doing well" and he denied having any bowel or bladder 
symptoms, rectal bleeding, or bone pain.  The Veteran's PSA level 
declined and the assessment was asymptomatic prostate cancer with 
stable PSA, status-post radiation therapy.  The Veteran was 
advised to return for a follow-up visit in six months.  

The Veteran returned to a VA medical facility in August 2003 for 
routine follow-up appointment.   The Veteran was described as 
"doing well" and he denied having any bowel or bladder 
symptoms, rectal bleeding, or bone pain.  The Veteran reported 
having hot flashes and a review of his medical records indicated 
that he was scheduled for a colonoscopy as a result of anemia and 
hemoccult positive stools.  The impression was asymptomatic 
prostate cancer with stable PSA.  The Veteran was advised to 
return for a follow-up visit in six months.  

The Veteran underwent a colonoscopy at a VA medical facility in 
August 2003 after experiencing anemia and hemoccult positive 
stools.  The Veteran was advised at that time of the procedure 
itself, along with the indications, risks, benefits, 
alternatives, and other options regarding this course of 
treatment.  It was noted on the consent form that the Veteran was 
alert and possessed decision-making capacity.  The Veteran 
indicated that he consented freely to the colonoscopy without 
fraud, duress, or coercion.  He was also afforded the opportunity 
to ask any questions.  The results of the colonoscopy were 
interpreted to show evidence of a "near occluding mass of the 
proximal cecum," a mass at the hepatic flexure, and a polyp at 
40 centimeters.  A polypectomy was performed and the cecal masses 
were sent for biopsy.  The biopsy results revealed evidence of 
colon cancer.  

The Veteran was subsequently advised to undergo a right 
hemicolectomy by VA medical staff.  The Veteran was advised of 
the risks, benefits, alternatives, and other options regarding 
this procedure and the use of anesthesia.  He provided written 
consent and the right hemicolectomy was performed at a VA medical 
facility in August 2003.  A post-operative anesthesia note 
described the Veteran as "stable" and without any apparent 
complaints or complications.  A surgical note associated with 
this procedure identified soreness at the surgical site, but 
otherwise found the Veteran "overall doing well."  

A discharge summary associated with this period of 
hospitalization noted the Veteran's past history of radiation 
therapy to treat prostate cancer.  The only noted side effect 
from the radiation therapy was "some fatigue."  It was also 
noted that the Veteran underwent a right hemicolectomy following 
the discovery of two masses in the colon.  The Veteran was noted 
to have tolerated the hemicolectomy "well" and he enjoyed a 
regular diet at the time of discharge.  The discharge diagnosis 
was "two synchronous adenocarcinomas of the right colon, status-
post right hemicolectomy."  

The Veteran was readmitted to a VA medical facility approximately 
ten days after the right hemicolectomy.  According to a history 
and physical report, the Veteran began experiencing nausea and 
vomiting approximately two days after discharge from the hospital 
following the hemicolectomy.  These symptoms persisted in 
severity and frequency and the Veteran noted symptoms of 
progressively worsening nausea, vomiting, diarrhea, and abdominal 
pain four days prior to readmission.  

Upon arrival to the emergency department, a physical examination 
of the Veteran's abdomen showed few bowel sounds, a soft and 
mildly distended abdomen, mild generalized tenderness, and no 
peritoneal signs.  The Veteran's incision was healing well.  X-
rays of the Veteran's abdomen showed evidence of dilated loops of 
small bowel with air fluid levels.  The impression was partial 
small bowel obstruction and dehydration.  The Veteran was 
admitted for intravenous fluid resuscitation and supportive care.  
The Veteran was also prescribed antibiotics.  At discharge, the 
Veteran was tolerating a regular diet and noted to be in stable 
condition.  A discharge summary associated with this episode of 
hospitalization showed that the Veteran was released in September 
2003.  The discharge diagnosis was clostridium difficile colitis.  

The Veteran was afforded a computed tomography (CT) scan of the 
pelvis in March 2004.  The results of this procedure showed 
evidence of colonic diverticula without evidence of 
diverticulitis.  Importantly, however, no evidence of metastatic 
prostate or colon cancer was found.  

The Veteran testified before the undersigned VLJ in January 2008.  
According to the Veteran, he received radiation treatment for 
prostate cancer at VA.  In the process of administering this 
treatment, the Veteran expressed his opinion that "they burned 
my colon in two different places."  Hearing Transcript, pp. 3, 
10.  Consequently, the Veteran indicated that he no "space" in 
his colon and that he had to use the bathroom shortly after 
eating.  The Veteran also provided testimony regarding alleged 
collusion among VA medical staff to hide the nature and severity 
of his condition.

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in June 2010 in connection with the current claim.  
The examiner reviewed the Veteran's claims file as well as 
records provided by the Veteran.  According to the Veteran, he 
was treated for prostate cancer at a VA medical facility.  The 
course of treatment involved radiation therapy and Zoladex 
injections.  The Veteran also alleged that he was "marked" 
improperly during radiation therapy and that this error resulted 
in two holes being burned into his colon.  The Veteran also 
specifically denied ever having colon cancer.  The Veteran was 
noted to be "doing well" at the time of the examination.  He 
reported occasional urgency with bowel movements but denied 
bloody stools.  Following a review of the claims file, the 
examiner concluded:

[I]t is my medical opinion that this 
patient received appropriate medical care 
for his prostate cancer and he responded 
well to the therapy.  The patient was 
later diagnosed with colon cancer for 
which he underwent appropriate care with 
colon resection and he recovered and 
continues to do well.  

Medically there is no correlation of these 
two separate problems.  There was NO 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the VA's part in 
furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused the veteran's 
additional disability.  This patient 
received good medical care at this 
facility during the time period of 2002 
and 2003 which was definitely within the 
appropriate standard of care.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's 38 
U.S.C.A. § 1151 claim.  Pertinent provisions of 38 U.S.C.A. § 
1151 make clear that the initial inquiry is whether the Veteran 
has an "additional disability" as a result of hospital care, 
medical or surgical treatment, or examination furnished by VA.  
If so, the next stage of the inquiry requires a determination as 
to whether the proximate cause of the additional disability was 
attributable to (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or (b) an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 
3.361(d).  

Preliminarily, the Board finds that the Veteran does not have an 
"additional disability" as a result of hospital care, medical 
or surgical treatment, or examination furnished by VA.  The 
Veteran in this case was diagnosed as having prostate cancer at a 
private medical facility in February 2002.  See February 2002 
radiology report.  He subsequently presented to a VA medical 
facility in August 2002 and requested radiation therapy to treat 
his prostate cancer.  In September 2002, the Veteran executed a 
valid consent form to authorize VA medical staff to perform the 
radiation therapy.  The Veteran's signed consent form for this 
procedure is associated with the claims file.  

Prior to signing the consent form, the Veteran was advised of the 
procedure itself, along with the indications, risks, benefits, 
alternatives, and other options regarding this course of 
treatment.  It was noted on the consent form that the Veteran was 
alert and possessed decision-making capacity.  The Veteran 
indicated that he consented freely to the radiation therapy 
without fraud, duress, or coercion.  He was also afforded the 
opportunity to ask any questions.  The Veteran underwent 
radiation therapy for a period of approximately two months.  See 
November 2002 VA radiation oncology treatment summary.

The Board is aware that the Veteran has expressed his opinion 
that VA improperly administered radiation therapy to treat his 
prostate cancer and that this error resulted in two "holes" 
being "burned" into his colon.  The United States Court of 
Appeals for Veterans Claims (Court) has in the past held that lay 
testimony is competent regarding features or symptoms of injury 
or disease when the features or symptoms are within the personal 
knowledge and observations of the witness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 
F.3d. 1313, 1315 (Fed. Cir. 2009).  While the Veteran is capable 
of observing symptoms such as pain or discomfort, he is not 
competent (i.e., professionally qualified) to state that (1) a 
surgical procedure was performed improperly; or (2) that the 
alleged improper performance of a surgical procedure by VA 
medical staff resulted in holes being burned into his colon.

Even assuming that the Veteran is competent to offer these 
opinions, the Board finds that any such lay statements made by 
the Veteran in this regard are entitled to limited probative 
value since he lacks any medical training.  See 38 C.F.R. 
§ 3.159(a)(1) (2009) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  The Veteran's lay statements regarding the side 
effects of the radiation therapy are also outweighed by the 
medical evidence of record.  

Contrary to the Veteran's assertions that the radiation therapy 
resulted in injury to his colon, VA treatment notes documenting 
the Veteran's progress during the radiation therapy clearly 
revealed that he tolerated the procedures well, with the 
exception of some "minor side effects," including fatigue.  
However, the Veteran does not claim additional disability as a 
result of these "minor side effects."  Rather, as discussed 
above, the Veteran alleged that he was improperly lined up during 
the administration of the radiation therapy and that this error 
led to his colon being burned.  

But, there is no indication of record, except for the Veteran's 
own statements, that the radiation therapy was administered 
improperly or that it led to additional injury to the Veteran's 
colon.  Such an injury if it occurred would likely have been 
documented in the Veteran's extensive medical records pertaining 
to this procedure.  No such documentation of additional injury to 
the colon is reflected in the VA records associated with the 
radiation therapy for the Veteran's prostate cancer.  

Accordingly, the Board finds any and all statements made by the 
Veteran that VA medical personnel improperly administered 
radiation therapy to treat prostate cancer which resulted in two 
holes being burned into his colon are outweighed by the medical 
evidence.  The Veteran's statements in this regard are not 
supported by the evidence of record, nor are his statements 
pertaining to alleged collusion among VA medical staff to hide 
the nature and severity of his condition.  Instead, the Board 
finds highly credible and probative the information contained in 
the Veteran's VA treatment records, which was created 
contemporaneously with the radiation therapy treatments during 
the time period in question.  

The Board acknowledges that the Veteran was diagnosed as having 
colon cancer in August 2003, approximately nine months after the 
completion of his radiation therapy treatments for prostate 
cancer.  During this nine-month period leading up to the colon 
cancer diagnosis, the Veteran indicated on more than one occasion 
that he was generally doing well and without complaints, except 
for occasional hot flashes.  See VA treatment notes dated January 
and August 2003.  The Veteran subsequently developed anemia and 
had hemoccult positive stools.  A colonoscopy performed in August 
2003 revealed evidence of colon cancer, for which the Veteran 
underwent a right hemicolectomy.  As noted above, the Veteran 
consented to this procedure and operative notes associated with 
the procedure were completely negative for any burns or holes in 
the Veteran's colon.  See August 2003 operative report. 

The Board is also aware that the Veteran experienced some 
complications following the right hemicolectomy and that he 
developed a partially obstructed small bowel as well as colitis.  
However, none of the treatment records associated with these 
episodes of care attributed these conditions to the Veteran's 
radiation therapy for his prostate cancer.  Similarly, while a 
March 2004 CT scan of the Veteran's pelvis showed evidence of 
colonic diverticula without evidence of diverticulitis, this 
condition was attributed to neither the radiation therapy for 
prostate cancer nor the right hemicolectomy.  Importantly, the CT 
scan found no evidence of metastatic prostate or colon cancer at 
that time.  

The June 2010 VA examiner also specifically refuted the 
contention that VA improperly performed the radiation therapy to 
treat the Veteran's prostate cancer.  In particular, the VA 
examiner determined that the Veteran received appropriate medical 
care in the form of radiation therapy to treat his prostate 
cancer.  The examiner noted that the Veteran tolerated the 
procedure well.  The examiner acknowledged that the Veteran 
subsequently developed colon cancer, but stated that there was no 
medical correlation between these conditions as they were 
separate and distinct from one another.  Moreover, the examiner 
noted that the Veteran underwent a colon resection surgery, 
recovered, and continued to do well.

The examiner concluded that there was no carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination to the Veteran.  In 
fact, the examiner described the care rendered by VA to the 
Veteran with regard to his prostate cancer (including the 
radiation therapy) as "good" and "definitely within the 
appropriate standard of care."  The examiner, in reaching these 
conclusions, reviewed the Veteran's claims file, conducted an 
interview and physical examination, and provided a thorough 
rationale based on his professional training and specialized 
expertise.

As noted previously, compensation under 38 U.S.C.A. § 1151 
requires (1) evidence of additional disability as a result of VA 
care or treatment; and (2) a determination as to whether the 
proximate cause of the additional disability was attributable to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or an 
event that was not reasonably foreseeable.  In this case, there 
is no competent, probative medical evidence of record documenting 
an additional disability which stemmed from the VA's treatment of 
the Veteran's prostate cancer with radiation therapy.  

Even assuming that an additional disability which resulted from 
VA's treatment of the Veteran's prostate cancer with radiation 
therapy could be found in the record, the Board finds that the 
competent, probative medical evidence of record revealed no 
instances of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of 
VA, particularly where, as here, the Veteran consented to the 
radiation therapy and there was no evidence that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  See 38 C.F.R. § 3.361(d)(1); 
June 2010 VA examination report.  Therefore, the Veteran's claim 
for compensation under 38 U.S.C.A. § 1151 must be denied.  
    
The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran  is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.

The duty to notify in this case was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ); 
see also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In May 2008, after the initial AOJ decision on the matter, the 
Veteran was provided with complete notice of the information and 
evidence needed to substantiate his 38 U.S.C.A. § 1151 claim.  
Specifically, he was advised to submit evidence showing that he 
had an additional disability or aggravation of an existing injury 
or disease that was the direct result of VA carelessness, 
negligence, lack of proper skill, error in judgment, or that 
which was not a reasonably expected result or complication of VA 
treatment or care.  This letter further informed the Veteran of 
his duties and VA's duties for obtaining evidence.  He was also 
informed of the information and evidence needed to establish a 
disability rating and an effective date for the disability on 
appeal.  Thereafter, the Veteran's claim was readjudicated by way 
of a supplemental statement of the case (SSOC) dated July 2010.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.

As noted above, the Veteran's claim was previously before the 
Board in April 2008 and was remanded at that time for additional 
evidentiary development, to include obtaining outstanding VA 
treatment records from 2001 as well as private treatment records 
from C. Couch, M.D. and J. London, M.D.  VA treatment records and 
private treatment records from Dr. Couch were obtained and 
associated with the claims file.  To date, the only private 
treatment records from Dr. London associated with the claims file 
were submitted by the Veteran with a waiver of RO jurisdiction 
following his January 2008 video-conference hearing.

The Veteran was advised by way of a letter dated May 2008 that he 
needed to provide, or authorize VA to obtain, private treatment 
records from Dr. London.  The Veteran was instructed to complete 
and return the attached VA Form 21-4142 (Authorization and 
Consent to Release Information).  Later that same month, the 
Veteran submitted a signed statement in which he indicated that 
he had no other information or evidence to give to VA to 
substantiate his claim.  He directed VA to decide his claim "as 
soon as possible."  He also provided a signed authorization form 
dated May 2008 in which he authorized VA to obtain records from 
Dr. London on his behalf and in support of the current claim.  In 
October 2009, the Veteran was advised that the consent form he 
provided had expired.  He was asked to complete another VA Form 
21-4142, but did not do so.  Thus, the Board finds that there has 
been substantial compliance with the April 2008 remand order.  
D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  

The Veteran was also afforded a VA examination in connection with 
the current claim in June 2010.  The Board notes that the VA 
examiner did not address the issue of whether there was an event 
that was not reasonably foreseeable as a result of the Veteran's 
radiation therapy to treat his prostate cancer.  The Board finds 
no prejudice to the Veteran based on this omission, particularly 
where, as here, there was no evidence of additional disability as 
a result of VA care or treatment (as illustrated by review of VA 
and private treatment records) stemming from the VA administered 
radiation therapy.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board finds that VA has complied, to the extent 
required, with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for residuals of VA treatment for adenoma carcinoma of the 
colon secondary to radiotherapy for prostate cancer is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


